DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 7 January 2022 fails to place the application in condition for allowance. 
Claims 1-8 and 21 are currently pending and under examination.

Status of Rejections
The rejection of claims 1-8 under 35 U.S.C. 102 and 103 is herein withdrawn due to Applicant’s Amendment filed 7 January 2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2018/0178461 A1).
As to claim 1, Kim discloses a system for use with a volume of metal particles suspended in electroplating solution (Title “3D Printing Apparatus using Selective Electrochemical deposition”), said system comprising: 
	a positional tip operable to have a positive electrical bias (#34 with first electrode #42 Fig. 1 [0031]); 
	a dispenser operable to dispense at least one of the metal particles and the electroplating solution (either #30 OR 60); 
	a metal base depositing system operable to deposit a metal base (#25 to position substrate 20 thus depositing the base – [0070]); 
	a controller operable to control said positional tip along an x-axis, a y-axis, and a z-axis to move and to control said dispenser to dispense the at least one of the metal particles and the electroplating solution (#50 Fig. 3 with first driver 54 and electrolyte supplier #70, [0072]-[0073]); and 
	a voltage controller operable without sintering to provide the positive electrical bias to said positional tip and to provide a negative electrical bias to said metal base so as to electroplate metal onto said metal base from the metal particles suspended in the electroplating solution and so as to three-dimensionally print a metal shape (Fig. 3 #50 controlling #40 power supply).
	As to the limitation “system for use with a volume of metal particles suspended in electroplating solution”, it is noted appears in the preamble of the claim further limiting the intended use of the system in accordance with MPEP 2111.02 II and does not further provide any structural differentiation.
	As to the limitation “operable to dispense at least one of the metal particles and the electroplating solution”, said limitation related to the functionality of a dispenser not so limited by what is being dispensed in accordance with MPEP 2114. Further, the limitation merely required that the dispense is operable to dispense only one of metal particles or an electroplating solution. Since the prior art explicitly dispenses electroplating solution, the claim is deemed anticipated. Further, the functionality of being capable, or operable, to dispense metal particles does not impart any particular structural differentiation as to the dispenser outside what is being dispensed. Thus, the material dispensed in interpreted in light of being a material worked upon by the structure (apparatus) in accordance with MPEP 2115 thus not further differentiating the instant claim language. Likewise, the limitation “to electroplate metal onto said metal base from the metal particles suspended in the electroplating solution” is a recitation of the intended use of applying  a voltage with respect to the material being worked upon, thus not further structurally defining the instant claim language.

As to claim 2, Kim further discloses wherein said positional tip and said dispenser are a unitary device (See Fig. 1 with dispenser generically at 30 providing conduit to dispense through 37).

As to claim 3, Kim further discloses wherein said controller is operable to control said positional tip to move and to control said dispenser to dispense the metal particles suspended in the electroplating solution (See Fig. 3 controller 50 controlling both first driver 54 and electrolyte supplier 70).

As to claim 6, Kim further discloses wherein said positional tip and said dispenser are separate components (See Fig. 1 #s 34 and 60).

As to claim 7, Kim further discloses wherein said controller is operable to control said positional tip to move and to control said dispenser to dispense the metal particles suspended in the electroplating solution (See Fig. 3 controller 50 controlling both first driver 54 and electrolyte supplier 70).

As to claim 21, Kim discloses a system for use with a volume of metal particles suspended in electroplating solution (Title “3D Printing Apparatus using Selective Electrochemical deposition”), said system consisting of: 
	a positional tip operable to have a positive electrical bias (#34 with first electrode #42 Fig. 1 [0031]); 
	a dispenser operable to dispense at least one of the metal particles and the electroplating solution (either #30 OR 60); 
	a metal base depositing system operable to deposit a metal base (#25 to position substrate 20 thus depositing the base – [0070]); 
	a controller operable to control said positional tip along an x-axis, a y-axis, and a z-axis to move and to control said dispenser to dispense the at least one of the metal particles and the electroplating solution (#50 Fig. 3 with first driver 54 and electrolyte supplier #70, [0072]-[0073]); and 
	a voltage controller operable without sintering to provide the positive electrical bias to said positional tip and to provide a negative electrical bias to said metal base so as to electroplate metal onto said metal base from the metal particles suspended in the electroplating solution and so as to three-dimensionally print a metal shape (Fig. 3 #50 controlling #40 power supply).
	As to the limitation “system for use with a volume of metal particles suspended in electroplating solution”, it is noted appears in the preamble of the claim further limiting the intended use of the system in accordance with MPEP 2111.02 II and does not further provide any structural differentiation.
	As to the limitation “operable to dispense at least one of the metal particles and the electroplating solution”, said limitation related to the functionality of a dispenser not so limited by what is being dispensed in accordance with MPEP 2114. Further, the limitation merely required that the dispense is operable to dispense only one of metal particles or an electroplating solution. Since the prior art explicitly dispenses electroplating solution, the claim is deemed anticipated. Further, the functionality of being capable, or operable, to dispense metal particles does not impart any particular structural differentiation as to the dispenser outside what is being dispensed. Thus, the material dispensed in interpreted in light of being a material worked upon by the structure (apparatus) in accordance with MPEP 2115 thus not further differentiating the instant claim language. Likewise, the limitation “to electroplate metal onto said metal base from the metal particles suspended in the electroplating solution” is a recitation of the intended use of applying a voltage with respect to the material being worked upon, thus not further structurally defining the instant claim language.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sundram (US 2017/0044680 A1) in view of Kim et al (US 2018/0178461 A1).
As to claim1, Sundram a system for use with a volume of metal particles suspended in electroplating solution (Title “3D Printing Apparatus using Selective Electrochemical deposition”), said system comprising: 
	a positional tip operable to have a positive electrical bias (#14/18 connected to power supply 34); 
	a dispenser operable to dispense at least one of the metal particles and the electroplating solution (since the plating solution and particles are clearly provided as #s 22 and shown in Fig. 2 there must inherently be some structure which dispensed both as such); 
	a metal base depositing system operable to deposit a metal base (#24 which is located within the system thus must be deposited into regardless of such structure) 
	a controller operable to control said positional tip along #40); and 
	a voltage controller operable without sintering to provide the positive electrical bias to said positional tip and to provide a negative electrical bias to said metal base so as to electroplate metal onto said metal base from the metal particles suspended in the electroplating solution and so as to three-dimensionally print a metal shape (#40/34).
	As to the limitation “system for use with a volume of metal particles suspended in electroplating solution”, it is noted appears in the preamble of the claim further limiting the intended use of the system in accordance with MPEP 2111.02 II and does not further provide any structural differentiation.
	As to the limitation “operable to dispense at least one of the metal particles and the electroplating solution”, said limitation related to the functionality of a dispenser not so limited by what is being dispensed in accordance with MPEP 2114. Further, the limitation merely required that the dispense is operable to dispense only one of metal particles or an electroplating solution. Since the prior art explicitly dispenses electroplating solution, the claim is deemed anticipated. Further, the functionality of being capable, or operable, to dispense metal particles does not impart any particular structural differentiation as to the dispenser outside what is being dispensed. Thus, the material dispensed in interpreted in light of being a material worked upon by the structure (apparatus) in accordance with MPEP 2115 thus not further differentiating the instant claim language. Likewise, the limitation “to electroplate metal onto said metal base from the metal particles suspended in the electroplating solution” is a recitation of the intended use of applying  a voltage with respect to the material being worked upon, thus not further structurally defining the instant claim language.
	Sundram fails to explicitly disclose wherein a controller operable to control said positional tip along an x-axis, a y-axis, and a z-axis to move and to control said dispenser to dispense the at least one of the metal particles and the electroplating solution
	Kim discloses a system for use with a volume of metal particles suspended in electroplating solution (Title “3D Printing Apparatus using Selective Electrochemical deposition”), said system comprising: 
	a positional tip operable to have a positive electrical bias (#34 with first electrode #42 Fig. 1 [0031]); 
	a dispenser operable to dispense at least one of the metal particles and the electroplating solution (either #30 OR 60); 
	a controller operable to control said positional tip along an x-axis, a y-axis, and a z-axis to move and to control said dispenser to dispense the at least one of the metal particles and the electroplating solution (#50 Fig. 3 with first driver 54 and electrolyte supplier #70, [0072]-[0073]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a controller to control the tip along an x,y,z-axis and the dispense to dispense the electroplating solution as taught by Kim in the apparatus of Sundram because such a modification amount to moving the tip instead of the stage thus prima facie obvious number of possibilities to move one structure relative to the other based on the size of the metallic product being produced when it is difficult to control the stage. (Kim [0073] and MPEP 2144.04 VI. C).

Claims 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sundram, as modified by Kim, as applied to claim 1 above, and further in view of Chen (US 8,402,915 B2).
As to claims 4 and 5, Sundram, as modified by Kim, fail to explicitly disclose the features as claimed.
	Chen discloses wherein said dispenser comprises a first dispensing portion operable to dispense the metal particles as a layer of powder (#110 Fig. 1) and a second dispensing portion operable to subsequently dispense the electroplating solution within a portion of the layer of powder (#120 Fig. 1), as required by claim 4, wherein said positional tip and said second dispensing portion are a unitary device (See Fig. 1 as required by instant claim 5), 
	Thus, it would have been obvious to one of ordinary skill in the art to have used separate dispenser portions for the particles and solution as taught by Chen in the apparatus of Sundram, as modified by Kim, because it provides obvious recognized structures to house each constituents being plated to move across the surface of the substrate being plated and provide said structure, see MPEP 2144.07, which prevents concentration variations that degrade uniformity (Chen col. 1 lines 24-28).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sundram, as modified by Kim, as applied to claim 1 above, and further in view of Chen and  Schwartz et al (US 2007/0089993 A1).
As to claim 8, Sundram, as modified by Kim, fail to explicitly disclose the limitations as claimed.
	Chen further discloses wherein the positional tip comprises an dispensing tip (#110 ) and an electroplating tip (#120) , wherein the dispensing tip is operable to dispense the metal particles suspended in electroplating solution (, wherein the electroplating tip has a connecting portion and an electroplating portion, wherein the connecting portion is operable to connect to the dispensing tip (#130), and wherein the electroplating portion is arranged so as to contact a portion of the dispensed metal particles suspended in electroplating solution and is operable to receive the positive electrical bias from the voltage controller (#1233).
	Schwartz discloses wherein the body of a plating nozzle is formed of an insulating material ([0035]).
	Thus, it would have been obvious to one of ordinary skill in the art to have used separate dispenser portions for the particles and solution as taught by Chen in the apparatus of Sundram, as modified by Kim, because it provides obvious recognized structures to house each constituents being plated to move across the surface of the substrate being plated and provide said structure, see MPEP 2144.07, which prevents concentration variations that degrade uniformity (Chen col. 1 lines 24-28).
	Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an insulating material for the body as taught by Schwartz for the sidewalls of the dispensing tip for powder of Sundram, as modified by Kim and Chen because said material is recognized for the intended use of forming nozzles for deposition when selecting from either conductive or nonconductive materials for forming said structures amounting from an obvious selection from a limited number of options, insulating or conductive, to try in forming said body. See MPEP 2143 A and E and 2144.07).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795